In Hardin v. State, 51 Tex.Crim. Rep., we said: "A doctor can say whether an instrument of a certain length and size that had inflicted a certain wound, would be a deadly weapon." The Tolston case, 88 Tex.Crim. Rep., 225 S.W. Rep., 1098, is not in point. The question there held objectionable, involved numerous matters of pure conjecture upon which it seemed impossible that an expert could have any knowledge, which do not here appear. The verdict in the instant case may have been based on the infliction of serious bodily injury, and there being evidence of injury from the effects of which the injured party had not recovered at the time of trial, we would not feel justified in holding the judgment so wholly without support as to warrant a reversal.
The motion for rehearing will be overruled.
Overruled. *Page 512